 300CARPENTER TRUCKINGC.M. Carpenter, A Sole Proprietor, d/b/a Carpen-ter TruckingandGeneral Drivers,Warehouse-men and HelpersLocal Union No. 89,affiliatedwith the International Brotherhoodof Team-sters,Chauffeurs,Warehousemen and HelpersofAmerica.Cases 9-CA-18828 and 9-CA-19073-125 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 30 September 1983 Administrative LawJudge Richard A. Scully issued the attached deci-sion.The General Counsel and the Respondentfiled exceptions and supporting briefs and the Re-spondent filed an answering brief.By Order dated 30 July 1984 the National LaborRelations Board remanded this proceeding to thejudge for the purpose of preparing and issuing asupplemental decision setting forth certain addition-al credibility resolutions, findings of fact, and sup-porting reasons, and a recommended Order in lightthereof. On 20 August 1984 the judge issued the at-tached supplemental decision in which he resolvedthe credibility of certain witnesses, found additionalfacts, and reaffirmed his 30 September 1983 recom-mended Order. The Respondent filed exceptions tothe judge's supplemental decision.The Board has considered the original and thesupplemental decisions and the record in light ofthe exceptions and briefs' and has decided toaffirm the judge's rulings, findings,2 and conclu-sions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, C M. Car-penter, a Sole Proprietor, d/b/a Carpenter Truck-ing, Annville, Kentucky, its officers, agents, succes-sors, and assigns, shall take the action set forth in'The Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn view of the judge's finding in his supplemental decision that the Re-spondent's president CM Carpenter made no attempt to recall employ-ee Randall Neeley from layoff because of Neeley's union activity, wefind it unnecessary to reach the judge's finding in his original decisionthat even if Carpenter had telephoned Neeley's residence as Carpentertestified,Carpenter's failure to take further steps to recall Neeley was evi-dence of a violationthe Order, except that the attached notice is substi-tuted for that of the administrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat I violated the National Labor Relations Actand has ordered me to post and abide by thisnotice.IWILL NOT fail to recall from layoff or other-wise discriminate against employees because oftheir membership in or activity on behalf of Gener-alDrivers,Warehousemen and Helpers LocalUnionNo. 89, affiliatedwith the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labororganization.IWILL NOT interrogate employees concerningtheir union or other protected concerted activities.IWILL NOT declare or imply the futility of thecollective-bargaining process by telling employeesof my anticipatory refusal to deal with their chosencollective-bargaining representative.IWILL NOT threaten employees with businessclosure or loss of employment if they select theUnion or any other labor organization as their col-lective-bargaining representative.IWILL NOT create the impression of surveillanceof employees' union activities.IWILL NOT in any like or related manner inter-fere with, restrain, or coerce you in the exercise ofthe rights guaranteed you by Section 7 of the Act.IWILL offer Randall Neeleyimmediateand fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent positionof employment, without prejudice to his seniorityor any other rights and privileges previously en-joyed and I WILL make Randall Neeley whole forany loss of earnings resulting from my unlawfulfailure to recall him from layoff, with interest.C.M. CARPENTER, A SOLEPROPRIE-TOR, D/B/A CARPENTER TRUCKINGDECISIONRICHARD A. SCULLY, Administrative Law Judge. Oncharges filed on October 13, November 12, and Decem-ber 16, 1982, by General Drivers, Warehousemen andHelpers Local Union No. 89, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America (the Union), the RegionalDirector for Region 9 of the National Labor Relations274 NLRB No. 46 CARPENTER TRUCKINGBoard (the Board) issued a complaint and consolidatedcomplaint on November 19, 1982, and January 27, 1983,respectively, alleging that C. M. Carpenter, a sole propri-etor,doing business as Carpenter Trucking (the Re-spondent) had violated the National Labor Relations Act(the Act) The consolidated complaint, as further amend-ed at the hearing herein, alleges that the Respondentcommitted violations of Section8(a)(1) and(3)of theAct. The Respondent filed timely answers denying thatithad committed any violation of the ActA hearing was held in Corbin, Kentucky, on May 11,1983, at which the parties were given a full opportunityto participate, to examine and cross-examine witnesses,and to present other evidence and argument.Briefs sub-mitted on behalf of the parties have been given due con-sideration. On the entire record and from my observationof the demeanor of the witnesses, I make the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAt all times material, the Respondent was a sole pro-prietorship, engaged in the trucking business, hauling ma-terials used in highway construction, from its facility inAnnville, Kentucky During the 12-month period preced-ing January 27, 1983, a representative period, the Re-spondent in the course and conduct of his business oper-ations derived revenues in excess of $50,000, for trans-porting gravel and asphalt from the Commonwealth ofKentucky directly to points located outside of Kentucky.The Respondent admits, and I find, that heis anemploy-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that, at all timesmaterial, the Union was a labor organization within themeaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA Threats and InterrogationEmployees of the Respondent contacted the Unionconcerning representation in early June 1982 i After therequisitenumber of employees signed authorizationcards, the Union sent the Respondent a letter requestingrecognition as the exclusive collective-bargaining repre-sentative of all of the Respondent's truckdrivers, whichwas received by C. M. Carpenter on June 19. Carpentertestified that on receiving the letter, he attempted unsuc-cessfully to reach his attorney by telephone On the fol-lowing day, Carpenter telephoned employee Jerry Vailand asked him "if anybody brought him a union card."Vail said that he had been given a card and had signedit,but was against the Union. Carpenter also said that onMonday, June 21, he asked a group of six or eight em-ployees in his office at the garage whether anybodybrought them a union cardIHereinafter all dates are in 1982301Employee Randall Neeley testified that on Saturday,June 19, Carpenter telephoned him at home and askedhim if he had signed aunioncardNeeley said that hehad and Carpenter said tha he would sell all of his trucksand that he would neversigna contractNeeley askedCarpenter if he still had a job and could go to work onMonday morning Carpenter said yes, that he should goback to Boonesboro, where Neeley had been working,but that he would have to get there on his own as Car-penter would not furnish transportation as he had beendoingRandall Madden testified that he was in the garage ona Saturday morning working on his truck when Carpen-ter called himintohis office and asked him if he hadheard anything abouta union.When Madden said hehad, Carpenter asked him who approached him and if hehad signeda union card. Madden said he had signed acard but would not say who gave it to him. CarpentertoldMadden he would sell his trucks and live off the in-terest before he would put a unionin and sign a con-tract.Carpenter denied that he had called Neeley on June 19and that he ever told neeley he would never sign a con-tractwith the Union, that he would stop furnishingtransportation to jobsites, or that he would sell histrucks.Carpenter also deniedtellingMadden that hewould sell his trucks and close down his business. Al-though the Respondent contends that Carpenter was amore crediblewitnessthanNeeley or Madden and,therefore, should be believed, I found Neeley to be agenerally credible and convincing witness, while Carpen-terwas hesitant and qualified numerous answers with "Idon't remember" and "I don't think I did." I do not find,as the Respondentsuggests,thatCarpenter's admissionsthat he questioned employees about the Unionnecessari-ly demonstrate candor which would enhance his credibil-ity.Carpenter clearly had little togainby denying thathe had questioned a group of employees about unioncards on June 21. His description of what was said in hisconversation with Vail on June 20 and with the group ofemployees on June 21strikesmeas implausible and con-trived.Specifically, I find it unlikely that Carpenterwould have asked the employees only if anybody hadbrought them aunioncard but not have asked who didso or whether they had signed and that employees wouldhave volunteered that they signed cards without beingasked if they had done so It appears that, faced with theundeniablefactof having interrogated his employees,Carpenter attempted to portray his remarks in the lightmost favorable to him Carpenter's admission that hecalled Vail afterhearingfrom the Union on June 19 indi-cated that he may have contacted other employees tofindoutwhat was going on, including Neeley andMadden.The Respondent's attacks on Neeley's credibility are,for the most part, not persuasive. I do not find Neeley'sstatementthat he worked "well below" 50 hours a weekduring the last 2 weeks before he was laid off on July 14to bemisleadingas the Respondent contends The truthof the statement is borne out by the Respondent'srecords.His testimony about exactly when he worked 2 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays for another employer during May, which the Re-spondent brands "equivocal," struck me as an honeststatement that he was "not sure of the dates." Neeley'stestimony that he went to the Respondent's garage onMonday, June 21, in order to catch the van to Boones-boro, after allegedly having been told by Carpenter thathe would no longer provide transportation, raises a ques-tion, but does not completely impugn Neeley's credibil-ity. I believed his testimony in all other respects.While I found certain of Randall Madden's testimonyconcerning leaving the Respondent's employ on June 30,discussed below, to be less than credible, I credit his tes-timony concerning his conversationwithCarpenterabout the Union over Carpenter's denial, which wasphrased in terms of Madden not being among the groupCarpenter talked to in the garage on June 21. Carpenterwas never asked specifically about a conversation onJune 19.2 The Respondent argues that because Maddenidentifiedmechanic Richard Sizemore as being presentwhen the conversation with Carpenter took place, an ad-verse inference should be drawn from the General Coun-sel's failure to call Sizemore as a witness From all thatappears in the record, Sizemore is a current employee ofthe Respondent and I find no basis to draw any inferencefrom his failure to appear and give testimony adverse tohisEmployer. On the contrary, since the Respondent'spositionwas that the conversation never occurred, theRespondent's failure to call Sizemore to confirm this is, ifanything,more suspect than the fact that the GeneralCounsel did not call him. I find it doubtful that, ifMadden were fabricating this story, he would have gra-tuitously included Sizemore's presence when it couldonly serve to discredit him.Ifind that the Respondent's interrogation of Neeleyand Madden on June 19 concerning the union activity,which had no legitimate purpose and was coupled withhis threats of business closure and refusal to sign a con-tract,was coercive and violated Section 8(a)(1) of theAct. The fact that both Neeley and Madden freely ad-mitted that they had signed union authorization cardsdoes not change the coercive nature of the inquiry.3The Respondent also violated Section 8(a)(1) of theAct by stating to Neeley and Madden that the businesswould be closed down and that he would not sign a con-tract implying, as it did, that the employees' union activi-ty would be futile.42Madden'stestimony adequately establishes that the conversation wason June19He explained that, although he gave an affidavit in which hesaid the conversationwas onJune 1,whilepreparingfor thehearing helooked over his checkstubs and determined that it was on June 19 I amnot pursuaded that Madden's inability to remember the exact date at thetime he gave the affidavit to theBoard casts significantdoubt on hisrecollection of the substance of the conversation The Respondent intro-duced Madden's timecards for weeks in July in connection with the issueof whether he was discnmmatonly laid off, but did not offer the timecardcovering June 19 which would have shown whether Madden had, infact,worked a half day that Saturday as he claimedI infer that had itbeen offered it would have shown he did work that day Since that wasthe day Carpenter got the Union's letter, I find it likely he would haveasked Madden what he knew about the Union9Brookwood Furniture,258 NLRB 207 (1981),Lippincott Industries,251NLRB 262, 268 (1980)4 SeeNaum Bros,240 NLRB 311, 317-318 (1979), enfd 637 F 2d 589(6th Cir 1981)While I found Randall Neeley to be a generally credi-ble witness, there is nothing in the record which wouldexplain why he went to the Respondent's garage on June21 to catch the van to Boonesboro if Carpenter had toldhim on June 19 that he would no longer provide trans-portation. It is, of course, possible that Neeley did notbelieve Carpenter was serious, simply forgot what Car-penter said, or that he hoped he could convince him tochange his mind. However, in the absence of an explana-tion, I conclude that the allegation of a threat to with-draw a benefit has not been established by a preponder-ance of the credible evidence and shall recommend thatitbe dismissed.B. Creating the Impression of SurveillanceThere is undisputed evidence that on the Thursdayafter the Union requested recognition, Randall Neeleyand several of the Respondent's other drivers held ameeting with union representatives at the union hall inCorbin, Kentucky. Among the things discussed was that,if the Union got in, Neeley would be a union stewardand would serve on thenegotiating committee.The sub-jects of assignments to trucks, layoffs, and callbacks werediscussed and Neeley spoke out in favor of a senioritysystem to govern these matters. One of the drivers at themeeting,Orville Harris, contacted Carpenter on the fol-lowing Sunday and asked if he could come to Carpen-ter's house to talk to him. Carpenter said yes and, undercover of darkness and in a borrowed car, Harris went toCarpenter's home and proceeded to describeindetailwhat he knew about the drivers' union activity.5 HarristoldCarpenter the number of drivers who had signedunion cards,the namesof the drivers who attended themeeting inCorbin, and what occurred at themeeting, in-cluding that Neeley and Wayne Adkins were to be the"wheels" of the Union and that the drivers had discussedseniority.A day or two after Harris reported what wenton at theunion meeting,the Respondent posted asenior-ity list on the wall at the garage showing the hiring datesof all employees. The Respondent had never posted sucha list before and when it was put up, Carpenter told theemployees thatsince someof them wanted a senioritylisthe was putting one on the wall where they could seeit.Carpenter testified that he specifically referred toNeeley, by name,aswantingseniority.There is no evi-dence that Neeley had ever discussed the question of se-nioritywith Carpenter prior to the time this list wasposted.The fact that no employee testified that he drew aconnection between the posting of the senioritylist andthe discussion of seniority at theunion meeting a weekbeforeis immaterial.The test is "whether employeeswould reasonablyassumefrom the statement in questionthat theirunion activitieshad been placed under surveil-lance .116Here, there was no evidence of any rumor orsThere is no evidence that Carpenter solicited or encouraged Harristo provide this information or that he did anything but listen as Harrisinformed on his coworkers6 South Shore Hospital,229 NLRB363 (1977) CARPENTER TRUCKING303talk about the union meeting or what was discussedbeing circulatedThe Respondent's action in posting theseniority list and Carpenter's statement when it wasposted about the employees and Neeley, in particular,wanting a seniority list clearly indicated that Carpenterknew what had been discussed at the union meeting. TheRespondent's failure to offer any other reason for postingthe seniority list at that time further supports the conclu-sion that it was intended to convey the message that theRespondent had inside information about the employees'union activities I find that the Respondent violated Sec-tion 8(a)(1) of the Act by creating the impression that itsemployees' protected activities were under surveillance.C The 8(a)(3) AllegationsThe complaint alleges that the Respondent discrimina-torily laid off and failed to recall Randall Neeley andRandallMadden in violation of Section 8(a)(3) of theAct. The evidence establishes that the Respondent's busi-nesswas seasonal, with many of the truckdrivers beinglaid off during the winter each year. It also appears thattheRespondent's general practice was to lay off firstthosewho were last hired7 when work was not avail-able.Under the Board's decision inWright Line,251 NLRB1082 (1980), the General Counsel establishes a primafacie case of discrimination by showing that the affectedemployees had engaged in protected activity, that theEmployer was aware of that activity, that the adverseaction taken by the Employer was motivated by unionanimus, and that it had the effect of encouraging or dis-couraging membership in a labor organization.8 I findCarpenter's testimony that he did not want the Union torepresent his employees and the several violations ofSection 8(a)(1) found herein are sufficient to establishunion animus on the part of the Respondent.1.Randall MaddenRandallMadden had worked for the Respondent forabout 3 years. He was the employee who originally con-tacted the Union about representation and he obtainedemployees' signatures on authorization cards. As notedabove, he told Carpenter he had signed a card whenquestioned on June 19 and he was one of the employeeswhose presence at the union meeting in Corbin was re-ported to Carpenter by Harris on June 27. Madden testi-fied that his last job with the Respondent was driving atractor-trailer hauling rock from Somerset to London,Kentucky. On June 30, he and some other drivers hecould not identify were told by Carpenter that the com-pany using the rock they were hauling "had enough rockstored to last them through the rest of the summer andhe didn't have anything for us to haul." Carpenter didnot say whether Madden should come to work the next7While this was the general rule, it appears that Carpenter made ex-ceptions, as in the cases of driver Jerry Vail, who asked to be laid offsooner than he would have been because he had a job building tobaccobarns where he could earn more money, and another driver, who hadbeen released from prison, was not laid off when he normally wouldhave been because without a job he would have been sent back to prison8United Broadcasting Co,253 NLRB 697, 703 (1980)day so Madden "went in and asked him if he wanted[Madden] to check in with him next spring and he said,yes, or something like that." Madden did not come towork the following day or since and has never beencalled and asked to return to work by the Respondent.Madden admitted on cross-examination that Carpenterdid not tell him he was fired or laid off. He assumed hecould not work because Carpenter did not tell him tocome to work the following day.Abbot Pennington testified credibly that he drove atractor-trailer doing the same type of hauling on thesame job as Madden. He recalled that Madden's last daywas a Wednesday, although he was not sure of the date.Pennington, Madden, and a third tractor-trailer driver re-turned to the garage about 4.30 or 5 p m They went in,filled in their timecards,were told by Carpenter toreport to the same place the following day, and left forhome Pennington did not recall any other conversationwith Carpenter that evening. Pennington and the othertractor driver continued hauling on the same job onThursday and on Friday, when the job ended. The fol-lowing Monday they began hauling blacktop in smallertrucks.No one drove Madden's tractor-trailer on Thurs-day or Friday.Calvin Carpenter testified that the last day he sawMadden at work, he came in the door with the othertractor drivers while Carpenter was on the telephone.One of the men asked him "where to tomorrow?" andCarpenter told them "back to the same place." Maddenstuck up his timecard, and said, "I'll see ya," and left.Two or three days later Carpenter saw Madden drivinga Triple A Coal Company truck.Madden admitted that he went to work for Triple ACoal Company at $6 per hour during July and workedthere until January 1983. He was making only $4 perhour driving the tractor-trailer for the Respondent andwould have received even less per hour driving a smallertruck.Madden said he started at Triple A during thesecond week of July and received his first paycheck,around July 12. This would indicate that he worked forTriple A during the week ending July 10, which I findwas the same week he stopped working for the Respond-ent.His timecard shows that Madden's last day of workwith the Respondent was Wednesday, July 7, notwith-standing his testimony that it was June 30 and that hestarted to work at Triple A a week after he left the Re-spondent.OrvilleHarris testifiedwithout contradictionthat, earlier in the week that Madden ceased working fortheRespondent, they had a conversation in whichMadden told him he was going to work for Triple ACoal Comany.Ifind that the evidence fails to establish that RandallMadden was discharged or laid off by the Respondent.He admits that he was never told that he had been firedor laid off. I do not credit his testimony that he was toldthere was no more work to be done when he came intothe garage on July 7 and, thus, do not find that this, cou-pled with the fact that Carpenter never called him again,constituted a layoff. From the credited testimony of Car-penter and Pennington, I conclude that, on July 7,Madden and the other two tractor-trailer drivers were 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold to report to Somerset on Thursday, July 8, and dothe sametype ofhauling they had been doing.It appearsthatMadden had obtained a higher payingjob withTriple A Coal Company, while still employed by the Re-spondent,and went to work there within a day or twoafter leaving the Respondent The evidence establishesthatMadden was not fired or laid off but voluntarily quithis employment with the Respondent,without notice totake a high-paying job with the new employer. Underthe circumstances,the Respondent was under no obliga-tion to recall Madden for available work Since there isno evidence that the Respondent took any adverse actionwith respect to Madden,there had been no prima facieshowing of any discrimination against him which wouldviolatethe Act.I shall recommend that this allegation bedismissed.2.Randall NeeleyWhen theRespondent posted the seniority list at thegarage,Randall Neeleywas the next to lastemployee onitwith an employmentdate of June 2, 1982. WhenNeeley cameinto the garage on the eveningof July 14,Carpentercame to him and said thatwork was slow andthat hehad to lay off Neeley.He also said if he neededNeeley,he would call him back.Neeley testified that hehas never beencalled by theRespondent to return towork. The GeneralCounsel contends thatthe Respond-ent'slayoff of Neeleywas discriminatory,thatthere wasno basis for laying him off andthathis seniority date, asdeterminedby theRespondent,was incorrectAs noted above,Ifind that the Respondent hadknowledgeof Neeley'sunion activity and was aware ofthe factthat he was one of the leaders in attempting tobringthe Unionin and was to be a steward. I have alsofound that the Respondent had animus against the Unionand againstNeeley, individually,because of his union ac-tivity, as evidencedby Carpenter'sreferencetoNeeleyat the time of the posting of the seniority list at thegarage.However,Iam not convincedthatNeeley'slayoffwas discriminatory.Carpentercredibly testifiedthat in July, when Neeley was laid off,businesswasdownto practicallynothing, thatthey had finished a bigrock haulingjob and, while theywere still hauling black-top, heneeded fewer trucks.The testimonyof Penning-ton and Vail supports thatof Carpenterthatwork wasslowing down.AlsoNeeley'stimecards indicate thatduring the last2 weeks before the week he was laid offhe worked only 5 days. Two otheremployees,AlbertPhillips andGerald Hurst,were alsolaid off onthe sameday asNeeley. There isno indicationthat theywere laidoff because of unionactivity orin order to disguise Nee-ley's layoff.It appears that severalother drivers, includ-ing Randall Madden,quit duringJuly and three otherswerelaid off on July 26. I findno basis to conclude thatthe layoffduringJuly wasbased on a pretext.Therewas evidencethatwhenthe Respondent had alayoff,the last hired werethe firstto go.This procedurewas followed in July. While the GeneralCounsel arguesthatNeeley'sseniority datewas incorrectlystated inorder to facilitate his removal,Ido not agree.Carpentercrediblytestified that, in drawing up the seniority list, heused the last date that the man startedtowork. As aresult, those who had worked for him for a period ofyears and had been laid off over the winter in 1981-1982had their seniority based on the date they started back towork in 1982. Given the evidence that drivers often lefttheRespondent,with or without notice, when anotherjob was available,or during the slow winter months inorder to collect unemployment compensation,Ifind nobasis to conclude that the method the Respondent usedto determine seniority was unreasonable or discriminato-ryThere is no evidence that in drawing up the list theRespondent did not use the same standard in determiningeach employee's seniority dateNeeley started back with the Respondent in April1982, but admitted that in May, without notice to theRespondent, he went to work for another employer for 2days in order to try it out. However,Neeley decided toreturn to the Respondent and called to see if he still hada job to return to 9 Neeley spoke to Carpenter's brotherwho told him he could come back to work and he didso.According to Carpenter,Neeley's seniority date isbased on his returningtowork forthe Respondent afterworking the 2 days for the other employer. While Car-pentermay have been pleased that this placed Neeleynear the bottom of the list, it was Neeley's action ingoing to work for another employer that put him thereas a new hire,not any discriminatory act of the Re-spondent.Neeley's call to the Respondent to see if hecould return to work indicated that he knew he hadrisked losing his job when he went to work for anotheremployer.Neeley's timecards show that he was off for 2 days onMay 26 and 27 and again on May 31 and June 1. Itseems more likely that May 26 and 27 were the daysNeeley worked for another employer since he recalledspeaking to Carpenter's brother about returning to workon a Thursday evening and his timecard shows he didwork on Friday,May 28 10 However, even if Neeley'scorrect seniority date should have been May 28, ratherthan June 2, it would not have changed his position onthe list.Despite the finding of animus on the Respond-ent's part and having also found that the layoff was notbased on pretext and that Neeley's seniority date was notarbitrarily or discriminatorily determined,Ifind that hewould have been laid off, even if the absence of protect-ed conduct.Accordingly,I find that the Respondent didnot violate the Act by laying Neeley off on July 14.1 1When he informed Neeley that he was laid off, Car-penter told him that, if he needed him, he would call himback.There is undisputed evidence that the Respondent'sbusiness began to pick up in September,that Carpenterrecalled several drivers from layoff and hired some newones, and that Carpenter never contacted Neeley andasked him to return to work Carpenter testified that hemade a total of three phone calls to Neeley's home on9Calvin Carpenter had called Neeley'shome to find outwhyhe hadnot come to work but Neeley'swife would not tell him where he wasThereisno dispute but that Carpenter learned that Neeley had workedfor a man named Finley and told Neeley he knew about iti°May 31 was Memorial Day and the Respondent usually does notwork on holidays11 SeeWright Line,supra CARPENTER TRUCKING305August 30 and 31 and September 2, but no one an-swered. He made no other attempts to contact Neeleyand recall him to work.Ifind that the General Counsel has made out a primafacie case underWright Linethat the Respondent's fail-ure to recall Neeley from recall in September was a vio-lation of Section 8(a)(3)The evidence of the Respond-ent's animus toward the Union and toward Neeley, thefacts that there was work available, that the Respondentwas able to contact' 2 and recall every other employeehe had laid off, except Neeley, and that he eventuallystarted hiring new drivers, taken together, are sufficientto support the inference, which I draw, that Neeley's"protected conduct was a `motivating factor' in the em-ployer's decision" not to recall him 13The Respondent offered no evidence which wouldsuggest that he had reason to believe Neeley was nolonger interested in working for him. That he consideredNeeley a valuable employee, at least prior to learning ofhis union activity, was evident from the number of timeshe had put Neeley back to work in the past, even afterthe incident in May where Neeley went to work for an-other employer for 2 days, without notice, leaving Car-penter with an idle truck at a time when he had workfor itThere had been no explanation why, if Carpenterdid in fact try to contact Neeley and recall him, he madeno effort beyond three phone calls. At the very least, ifhe was serious about recalling Neeley, he could havesent him a letter telling him to contact the Respondent.His failure to do so then or since, even after receivingthe charge filed with the Board, indicated that he did notwant Neeley in his employ. The only factor that was dif-ferent in September than in May when Carpenter tookNeeley back was his knowledge of Neeley's union activi-ty.The Respondent's attempt to put the onus on Neeleyfor not seeking out employment with the Respondent, ashe had on previous occasions, is not persuasive. This wasnot the regularly occurring winter layoff, which employ-ees expected and apparently had the option of either ac-cepting layoff or staying on and working a limitednumber of days a week throughout the winter, as Ran-dallMadden testified he did.14 This layoff occurredduring what was normally the Respondent's busy seasonof the year, its duration was unclear, the Respondent hadposted a seniority list which he apparently was going touse in recalling as well as laying off and, most signifi-cantly,Carpenter specifically told Neeley he would callhim when he needed him. Although the time came whenhe needed him, Carpenter simply failed to contactNeeley.Equally unpersuasive is the Respondent's argumentthat the fact other known union supporters were not dis-12Carpenter testified that he telephoned some employees and hisbrother went to the homes of some others who lived about a mile fromthe garage to contact themWhile Carpenter might not have been ex-pected to send his brother to Nee;ey's home, which was about a half anhour's drive away, he certainly could have used the mail if, in fact, hisattempts to telephone Neeley were unsuccessful13Wright Line,supra at 108914Madden's seniority date on the Respondent's list confirms that hestayed on through the winters of 1979, 1980, and 1981criminated against proves Neeley was not It is true thatthe information Carpenter received from Harris indicatedWayne Adkins was to be a "wheel" in the Union, as wasNeeley. However, Neeley was second from the last in se-niority,while Adkins was 46th and hardly vulnerableunless the Respondent abandoned his seniority systemFurther, having fortuitously been relieved of the twoprounion leaders,RandallMadden,who quit, andNeeley, who was lawfully laid off, the Respondent mayhave felt no further action was called for Carpenter'sprompt recall of Jerry Vail, which the Respondent'sbrief highlights in support of this argument, may wellhave been based on Vail's protestations when interrogat-ed by Carpenter that, although he had signed an authori-zation card, he was against the Union Based upon all theevidence, I find that the Respondent had failed to estab-lish that the same action, failure to effectively recallNeeley, would have taken place even in the absence ofprotected conduct. Consequently, I find that the Re-spondent violated Section 8(a)(3) and (1) of the Act byitsdiscriminatory failure to recall Randall Neeley towork in early September 1982.CONCLUSIONS OF LAW1.The Respondent, C M Carpenter, a sole proprietor,doing business as Carpenter Trucking, is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Respondent violated Section 8(a)(1) of the Actby- (a) interrogating employees concerning their unionmembership and activities; (b) indicating to employeesthat selecting representation by the Union would befutile and would lead to the closing of the Respondent'sbusiness; and (c) creating the impression that his employ-ees' protected activities were under surveillance.4.The Respondent violated Section 8(a)(3) and (1) oftheAct by failing to recall Randall Neeley from layoffbecause he engaged in protected activity5These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.6.The Respondent did not engage in any unfair laborpractices alleged in the consolidated complaint not spe-cifically found herein.THE REMEDYHaving found that the Respondent had engaged inunfair labor practices, I shall recommend that he be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the purposes ofthe Act.Having also found that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by failing to recall RandallNeeley from layoff, I shall recommend that the Respond-ent be ordered to offer him full and immediate reinstate-ment to his former job or, if it no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority and other rights and privileges previously en-joyed, and to make him whole for any losses he mayhave suffered as a result of the discrimination against 306DECISIONSOF NATIONALLABOR RELATIONS BOARDhim.Backpay shall be computed in the manner pre-scribed in F.W. WoolworthCo., 90 NLRB 289 (1950),with interest to be paid on the amounts owing in accord-ance withFlorida Steel Corp,231NLRB 651 (1977).15On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed'sORDERThe Respondent, C M Carpenter,a soleproprietor,doingbusinessasCarpenter Trucking, Annville, Ken-tucky,his agents,successors,and assigns, shall1.Cease and desist from(a)Failing to recall from layoff or otherwisediscrimi-nating againstemployees because they engage in activi-tieson behalf of General Drivers, Warehousemen andHelpers Local Union No 89, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semenand Helpers of America, or any other labor orga-nization.(b)Unlawfully interrogating employees concerningtheir union membership or activities.(c)Declaring or implying the futility of the collective-bargaining process by expressing an anticipatory refusalto deal with the employees' chosen collective-bargainingrepresentative.(d)Threatening employees with business closure andloss of employment if they select the Union or any otherlabor organization as their collective-bargainingreprsen-tative.(e)Creating the impression of surveillance of employ-ees' unionactivities(f) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the purposes of the Act.(a)Offer Randall Neeley immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or any other rights or privileges previouslyenjoyed, and make him whole for any loss ofearningsand other benefits sufferedas a resultof thediscrimina-tion against him, in themannerset forth in the remedysection of the decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at his facility at Annville, Kentucky, copies ofthe attached notice marked "Appendix."' 7 Copies of the15 See generallyIsis Plumbing Co,138 NLRB 716 (1962)16 If no exceptionsare filed as provided by Sec 102 46 of theBoard'sRules and Regulations,thefindings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses17 If this Order is enforcedby a Judgmentof a United States Court ofAppeals, the words in thenotice reading"Posted by Order of the Na-tional LaborRelations Board" shallread "PostedPursuant to a Judgmentnotice, on forms provided by the Regional Director forRegion9, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receiptand maintainedfor 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the noticesare notaltered, defaced, or covered byany othermaterial.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDEREDthat the consolidated com-plaint be dismissedinsofar asitalleges violations not spe-cifically foundherein.of the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "SUPPLEMENTAL DECISIONBy order dated July 30, 1984, the Board remanded thismatter for further findings of fact. I had found that theRespondent violated Section 8(a)(3) and (1) of the Actby failing to recall employee Randall Neeley from layoff.In reaching that conclusion I found that the Respondent,C.M. Carpenter, never contacted Neeley to ask him toreturn to work, as he said he would do at the timeNeeley was laid off. The Respondent had testified thathe made attempts to contact Neeley by telephone inorder to recall him on three different days, but that therewas no answer. The Board has determined that a specificfinding of fact as to whether Carpenter made the tele-phone calls to Neeley's home is necessary in order to dis-pose of this issue.Ifind that there is no credible evidence that Carpentermade the telephone calls he claims to have made. Ifound Carpenter's testimony with respect to several ofthe other incidents alleged to involve violations of theAct to be untrustworthy as I believed he deliberately fal-sified his testimony in denying having conversations withNeeley and employee Randall Madden in which he inter-rogated them concerning the signing of union authoriza-tion cards and made certain threats. As for his testimonyabout the telephone calls, from my observation of Car-penter while testifying, I believe he had no independentrecollection of making calls to Neeley's home on August30 and 31 and September 2 and was merely readingthose dates off an employee seniority list on which theywere noted. There was no testimony as to the times hemade the calls or whether he called more than once on agiven day and none as to when the notations were madeon the list. There are no notations with respect to unsuc-cessfulefforts to contact any employee other thenNeeley. Carpenter testified that on Sunday, August 29,he called Jerry Vail about returning to work and that hehad to call two or three times before he finally succeed-ed in reaching Vail in the late afternoon. Vail, however,credibly testified that he returned to work 15 minutesafter receiving a call from Carpenter on a Monday morn-ing.Vail's testimony casts additional doubt on Carpen- CARPENTER TRUCKING307ter's veractiy and on the credibility of the notations onthe list.Neeley had three school-age children and his wifedoes not work; consequently, the chances of their beingno answer at his home three times during a 4-day periodappear small. I also find it unlikely that had Carpenterreallymade three telephone calls to Neeley which wentunanswered, he would have then abandoned his effortsto contact Neeley and begun hiring new truckdriverswithout some indication that Neeley was not interestedin returning to work i Upon consideration of all of thesefactors, I find that the evidence does not establish thatCarpenter attempted to contact Neeley by telephone orany other means in order to recall him to work and Iconclude that the reason he did not do so was Neeley'sinvolvement with the Union.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, C. M. Carpenter, a sole proprietor,doing business as Carpenter Trucking, Annville, Ken-tucky, his agents, successors, and assigns, shall complywith the Order issued herein on September 30, 1983.IIdo not credit the testimony of Carpenter,pursuant to the leadingquestion of his counsel, that he had a practice of notmakingfurther ef-forts to contact a driver about coming to work after two or three unsuc-cessful calls It is noteworthy that Carpenter was able to contact everydriver who was laid off except Neeley,including thosewho had no tele-phones and had to be contacted in person2 If no exceptionsare filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemedwaived for all pur-poses